 Case 8:18-cv-01062-VMC-TGW Document 53 Filed 10/11/18 Page 1 of 6 PageID 285



UNITED STATES DISTRICT COURT FOR THE MIDDLE DISTRICT
                     OF FLORIDA
                            TAMPA DIVISION




ADAM WAYNE TYLER ROBERTS,
Plaintiff,

V.
                                                    Case No: 8:18-cv-1062-T-33TGW


RICK SWEARINGEN,                                             AFFIDAVIT
Defendant                                                       OF
                                                ADAM WAYNE TYLER ROBERTS




     AFFIDAVIT OF ADAM WAYNE TYLER ROBERTS IN SUPPORT OF
                    PRELIMINARY INJUNCTION
COUNTY OF MANATEE

STATE OF FLORIDA

     BEFORE ME, an officer duly authorized to administer oaths,

personally appeared Adam Wayne Tyler Roberts, who after being duly

sworn deposes and says as follows:


1. My Name is Adam Wayne Tyler Roberts, I am a resident of Bradenton,

Florida.   The facts set forth in this supporting Affidavit are true

and correct. Unless otherwise indicated, they are based on personal
Case 8:18-cv-01062-VMC-TGW Document 53 Filed 10/11/18 Page 2 of 6 PageID 286


knowledge.     I provide this Affidavit voluntarily; without coercion of

any kind.


2.   I am the Plaintiff in this action and I consider myself a

firearms expert with over 20 years experience in the field, and as

several years (2010-2014) training as a gunsmith alongside firearms

experts at Self Defense Firearms and Hobbies in Palmetto, Florida.             I

am a federally licensed collector (FFL type 03) of firearms, am

licensed to carry a concealed firearm,      I legally manufacture my own

firearms and re-manufacture ammunition for personal use, and I own

some of the most strictly regulated firearms in the United States

regulated under the National Firearms Act.


3.   When Senate Bill 7026 was being passed in the Florida

legislature, I noticed the poor definition of a "Bump Fire Stock" in

what eventually became Fla. Stat 790.222.        I hypothesized the

definition would not include what is commonly a "Bump Stock", but

instead include a broad list of devices, namely any kind of trigger

modification that would modify trigger characteristics.          So I decided

to put this to the test.


4.   On my first test, I used my personally owned SlideFire Systems

SSAR-15 SBS.    This is an item I believe to be commonly known as a

"Bump Stock".    The stock is simply a comfort device; it allows you to

bump fire comfortably.     I installed the stock on my personally

manufactured receiver "M4Al" rifle and with the stock installed I
 Case 8:18-cv-01062-VMC-TGW Document 53 Filed 10/11/18 Page 3 of 6 PageID 287


performed the test.     I gripped the grip with my finger forward of the

trigger, pulled forward with my off-hand and fired the weapon.           This

test performed as expected, the recoil 'bumped' the rifle back and

forward pressure pushed the trigger onto my trigger finger once

again.    I was able to bump fire a few 'taps' of 2 or sometimes 3

rounds.     As bump firing is an inherent property of semiautomatic

firearms, and since I am familiar with this device, this did not

surprise me.


5.   Next I decided to 'bump fire' the weapon without the bump stock

in place.      To do so, one just needs to hold their finger stationary

as one pulls forward on the rifle.       I removed the bump stock,

reinstalled a traditional stock and held my trigger finger stationary

while pulling forward on the rest of the rifle.         As described above

with the 'bump stock' the recoil 'bumped' the rifle back and forward

pressure pushed the trigger onto my trigger finger once again.           As

expected, and exactly as with the bumpstock installed above, the

weapon fired in short 'bump fired' bursts.


6.   Lastly, I wanted to test out the final part of my hypothesis

with trigger modifications.      I modify triggers in "trigger jobs" by

using a standard AR-15 pistol grip hex bolt. The bolt has a hole

drilled through the center and the center hole is threaded.          A

smaller diameter headless slotted threaded rod has been inserted and

threaded into the bolt. While installed into the firearm and using a
 Case 8:18-cv-01062-VMC-TGW Document 53 Filed 10/11/18 Page 4 of 6 PageID 288


modifying screwdriver, one can adjust the trigger pre-travel and

reset distance. Trigger creep is also eliminated.         My hypothesis

would be that this would allow one to pull the trigger faster than if

unmodified by such an accessory, device and tool in this kit.


7.     I fired the rifle as fast as I possibly could, including 'bump

firing the rifle without a 'bump stock'; the same as above.           I then

installed the grip screw into the weapon, and adjusted it to take up

trigger creep, pre-travel and reset distance.         I then fired the

weapon as fast as I possibly could, including 'bump firing' the rifle

without a 'bump stock'.     Again, not to my surprise, it was at a

faster rate than before.     The change, was what I believe to be clear

and for anyone to easily hear the difference.


8.     After performing these demonstrations to test my hypothesis,

these facts came to my attention:


(a.)    Since the rate of fire was not changed, I believe Fla. Stat

790.222 does not apply to the Slide Fire Systems SSAR-15 SBS.


(b.)    Since the rate of fire was increased to a faster rate, I

believe Fla. Stat 790.222 does apply to trigger modifications that

adjust the trigger pull weight, pre-travel, and reset distance.


(c.) Since a screwdriver was a tool used to adjust the trigger pull

weight, pre-travel, and reset distance, I believe Fla. Stat 790.222

does apply to said screwdriver.
Case 8:18-cv-01062-VMC-TGW Document 53 Filed 10/11/18 Page 5 of 6 PageID 289


9. These results were the basis for formulating and filing my

complaint, on May 1 2018.




                                                      Adam Wayne Tyler Roberts




                                                      t!L
SWORN AND SUBSCRIBED TO before me on this        //     day of October 2018


                                who is


    personally known to me


1   has produced   IL atitle:   6(:{l()C       as identification and who did

take an oath.




                                           /

                                                                 NOTARY PUBLIC


                                                   STATE OF FLORIDA AT LARGE
 Case 8:18-cv-01062-VMC-TGW Document 53 Filed 10/11/18 Page 6 of 6 PageID 290



                        CERTIFICATE OF SERVICE

 I Adam Wayne Tyler Roberts ,HEREBY CERTIFY that a true and
correct copy of the foregoing was served to defendants’
counsel through CM/ECF’s Notice of Electronic Filing
                          System.




                                                  __/s/ Adam Roberts___

                                                     Adam Wayne Tyler Roberts
